Citation Nr: 0430011	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for Barrett's 
esophagitis.

3.  Entitlement to service connection for a claimed "bone 
disease of the jaw".

4.  Entitlement to an initial increased evaluation for 
laceration, right 5th finger, status post profundus tendon 
repair, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial increased (compensable) 
evaluation for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

In his Substantive Appeal, a VA Form 9, the veteran has 
raised the issue of entitlement to compensation back to 1975.  
However, the issues of entitlement to earlier effective dates 
have not been addressed by the RO and are not part of the 
current appeal.

The issues of service connection for various disabilities, 
and the issue of an appropriate rating for residuals of the 
veteran's in-service finger injury, are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to tinnitus and defective 
hearing.

2.  The veteran's bilateral tinnitus, due to acoustic trauma 
in service, is constant.

3.  At a May 2002 audiometric evaluation, the veteran had an 
average decibel loss of 43 in the right ear with 96 percent 
discrimination, and 47 decibels in the left ear with 100 
percent discrimination ability.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003).

2.  The criteria for a initial compensable schedular 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

With regard to the ratings for tinnitus and defective 
hearing, the Board would note that a number of procedural 
changes have taken place in the recent past which were 
intended to ensure the protection of a veteran's all due 
process.  In these two instances, the veteran has been 
provided with Statements of the Case and other documents 
relating to the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss and tinnitus.  The Board is satisfied that all due 
process requirements including within VCAA and applicable 
judicial mandates have been fulfilled and that all due 
process rights of the veteran have been fully protected and 
addressed as they relate to ratings for tinnitus and 
defective hearing. 


Tinnitus
Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  [The veteran filed his current claim well 
thereafter, so he will be evaluated under the criteria 
subsequently in effect].  

However, for comparative purposes, under the previous 
criteria effective prior to June 10, 1999, persistent 
tinnitus as a result of head injury, concussion, or acoustic 
trauma warranted a 10 percent evaluation. 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999). Note 
(1) thereafter reflects that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other diagnostic codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However on May 22, 2003, the VA's General Counsel issued 
VAOPGCPREC 2-2003 which specifically addressed the question 
of ratings for recurrent tinnitus.

The opinion, in pertinent part, is as follows:

Whether Diagnostic Code (DC) 6260, as in effect 
prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10% disability rating for 
tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head, 
or whether separate disability ratings for tinnitus 
in each ear may be assigned under that or any other 
diagnostic code?

DISCUSSION:

1. Before 1999, the rating schedule authorized a 
10% disability rating for tinnitus incurred as a 
result of trauma to the head.  See generally 38 
C.F.R. § 4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or acoustic 
trauma.").  At that time, manifestations of 
tinnitus that were not the result of head trauma 
could be rated in association with the underlying 
cause under the appropriate diagnostic code. In 
1999, the Rating Schedule was amended, 64 Fed. Reg. 
25,202, 25,210 (1999), to provide service 
connection for "Tinnitus, recurrent," regardless of 
its etiology. 38 C.F.R. § 4.87, DC 6260. 
Additionally, a note was added in the 1999 
amendment instructing raters that: "A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus 
supports an evaluation under one of those 
diagnostic codes." 38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended regulation 
contained any language suggesting that a separate 
tinnitus rating could be awarded for each ear, nor 
does any other rating schedule provision in effect 
prior to or after 1999 suggest that such separate 
ratings may be awarded.  For example, 38 C.F.R. § 
4.124a, DC 8046, has long provided that, for 
purposes of rating cerebral arteriosclerosis, 
"[p]urely subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under 
diagnostic code 9305." In such cases, the condition 
of tinnitus is taken into account as a rating 
factor which may give rise to a maximum 10% 
disability rating without regard to whether the 
condition is unilateral or bilateral in nature.

2.  The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus. "The Merck Manual" 665 (17th ed. 1999).  
VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the rating 
schedule provision governing tinnitus, 67 Fed. Reg. 
59,033 (2002), explaining that:

Tinnitus is classified either as subjective 
tinnitus (over 95% of cases) or objective tinnitus.  
In subjective or "true" tinnitus, the sound is 
audible only to the patient.  In the much rarer 
objective tinnitus (sometimes called extrinsic 
tinnitus or "pseudo-tinnitus"), the sound is 
audible to other people, either simply by listening 
or with a stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the sound, such 
as vascular or muscular disorders.  Objective 
tinnitus may also be due to such nonpathologic 
causes as noise from the temporomandibular joints, 
openings of the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly 
evaluated as part of the underlying condition 
causing it.

3.  The notice of proposed rulemaking went on to 
explain that:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus. Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds.)). 
The Oregon Tinnitus Data Archive found in a study 
of 1630 individuals with tinnitus that 63% reported 
tinnitus in both ears and 11% reported it as 
filling the head. (http://www.ohsu.edu/ohrc- 
otda/95-01/data/08.html).  Therefore, in the great 
majority of cases, tinnitus is reported as either 
bilateral or undefined as to side.

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears. 67 Fed. Reg. 
at 59,033.  As VA's notice of proposed rulemaking 
made clear, the perception of noise is the 
disability identified in true tinnitus, and the 
source of this perceived noise is not in either or 
both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a 
single disease entity.

4. On May 14, 2003, VA published a final rule 
adding a note to DC 6260, directing raters to 
"[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head." 68 Fed. Reg. 
25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2). The notice also added a note providing 
that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  38 
C.F.R. § 4.87, DC 6260, note (3). The notice stated 
that:

This document amends the Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities to 
state more explicitly the method of evaluation of 
tinnitus under diagnostic code 6260 in the portion 
of the rating schedule that addresses evaluation of 
disabilities of the ear.  The intended effect of 
this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or 
somewhere in the head.  68 Fed. Reg. at 25,822.  As 
was stated in the notice of proposed rulemaking: 
"This amendment involves no substantive change and 
is consistent with current practice." 67 Fed. Reg. 
at 59,033.  Thus, the amendment restated in more 
explicit terms the rule reflected in prior VA 
regulations that only a single 10% rating for 
tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or 
in the head.

5.  The 1999 amendment to DC 6260 reflected an 
awareness that tinnitus need not be constant to be 
disabling and that it can have causes other than 
head trauma.  59 Fed. Reg. 17,295, 17,297 (1994). 
The amendment addressed the need to accommodate 
tinnitus resulting from other causes.  Further, the 
note added to DC 6260 by that amendment reflects 
the rule, stated in 38 C.F.R. § 4.14, that the 
disability resulting from tinnitus cannot be rated 
simultaneously under more than one diagnostic code.  
The 1999 amendment did not reflect any change in 
view as to the nature of tinnitus itself.  Thus, 
the most recent amendment to DC 6260 definitively 
stating that only a single 10% disability rating is 
authorized for tinnitus merely restates the law as 
it existed both prior to and after the 1999 
amendment.  Accordingly, the rule that only a 
single 10% disability rating is authorized for 
tinnitus regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head 
is for application in cases arising both before and 
after the 1999 amendment.

HELD:

Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head. Separate 
ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic 
code.

In its decisions, the Board is bound by applicable 
statutes, the regulations of the Department of 
Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans 
Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

Factual background and Analysis

The veteran was reportedly exposed to acoustic trauma in 
service.

On an examination performed for VA in May 2002, the veteran 
complained of constant bilateral tinnitus.  He said the 
tinnitus was very aggravating and was a noise-type sound.  

However, as for the issue of entitlement to a rating in 
excess of 10 percent since June 1999, the Board notes that 10 
percent is the highest allowable evaluation under Diagnostic 
Code 6260.  There is no evidence, nor for that matter, even a 
claim, that the veteran's tinnitus is a result of other than 
acoustic trauma, and thus various other codes such as 
relating to tinnitus due to brain tumor, etc., are 
inapplicable.

Defective Hearing
Criteria

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2003).  
Since the current claim was filed subsequently, the veteran 
is entitled to the criteria in effect thereafter. 

However, for comparative purposes, under the old criteria, 
(in effect prior to June 1999), evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level 1 for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2003).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2003).

Under 38 C.F.R. § 4.86(a) (2003), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  And under the 
pertinent regulations, consideration is given within the 
schedule for the wearing of hearing aids.  

Factual Background and Analysis

On VA examination in May 2002, the veteran complained of 
hearing problems and said that he could not understand 
average conversational speech, especially with any background 
noise.  He said he had to have the television volume down as 
well as the telephone volume increased in order to hear 
fairly adequately.  He was found on examination to have a 
severe-to-profound sensorineural high frequency hearing loss 
above 2,000 Hertz, bilaterally.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
65
90
LEFT
10
15
10
75
90

This averages out to 43 decibels in the right ear at those 
frequencies, and 47 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.

The examiner reported that the results had been discussed 
with the veteran.  And if there were no medical 
contraindications, a hearing aid evaluation was probably in 
order.  He was also encouraged to utilize hearing protection 
when exposed to loud noises.  

Analysis

The Board notes that the May 2002 audiological evaluation 
showed significant hearing loss at the highest frequency 
levels.  This is typical of, and specifically designated as, 
in this case, a sensorineural type loss, which may often be 
due to acoustic trauma, as it was herein.  However, under the 
regulatory criteria, a primarily higher frequency loss [i.e., 
at the above-conversational voice frequencies] is not 
generally subject to compensation.  

At the conversational voice levels, the veteran's hearing 
loss is currently at an average of 47 in one ear, and an 
average of 43 in the other ear, with discrimination ability 
of 96 and 100 percent respectively.  

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned noncompensable 
schedular rating.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of a schedular rating 
for hearing impairment is to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.  

The Board notes that there is nothing whatsoever of record to 
document any discrepancies or deviances within these 
findings, notwithstanding the veteran now says that he thinks 
he recalls seeing different scores than the ones quoted by 
the examiner in the cited reports.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable schedular rating for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 53.

There is also no documentation of such variables or recent 
changes in the veteran's current and/or recent hearing loss 
or tinnitus as would require the application of the tenets of 
Fenderson herein.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An increased initial evaluation for tinnitus in excess of 10 
percent disabling, is not warranted.

An increased initial compensable evaluation for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling, is not warranted.


REMAND

Service connection:
Ulcers, Barrett's esophagitis, "Bone Disease of the Jaw"

The veteran's service medical records are limited but show 
complaints of epigastric distress.  Dental charts are also in 
the file.  The veteran reports that he was treated in service 
for ulcers and that records should be available for such 
care.

On the veteran's VA examination in 1975, he did not complain 
of and there were no findings of ulcers, esophagitis or a jaw 
disorder.  His dental findings were limited to a notation 
that he had many fillings.

His post-service clinical records reflect that he has 
recently been seen for various disorders.  However, there is 
an extensive period of time from the VA examination in 1975 
to the 1990's, for which there are no clinical records in the 
file.

The veteran has alleged that he was treated by a dentist, Dr. 
DS, starting in 1976, who told him that his teeth and jaw 
problems should have been treated in service.  He reported 
that Dr. S had then indicated that he would send 
documentation to VA to support such post-service care.  It is 
unclear whether such documentation was forwarded by the 
dentist to VA, and a check of VA records has not been 
undertaken other than for the 1975 VA examination report.

The veteran signed a recent release for Dr. S's records.  In 
response, a statement is of record from RHL, DDS, who 
purchased the dental records from Dr. S in 1991 when he 
retired from practice.  Dr. L reported that he had spoken to 
Dr. S, who indicated that he did not recall having ever 
treated the veteran.  Dr. L stated that he himself had not 
ever seen the veteran since he took over the practice in 
1991, and that no records were available from earlier 
treatment years.

Another dentist has indicated that he had seen the veteran 
since 1996 starting with an emergency examination and 
subsequent care.  It is unclear by whom the veteran was seen 
otherwise or what precipitated the emergency at that time. 

A report from a physician, EF, M.D., relating to care of the 
veteran for various disorders including gastroesophageal 
reflux disease (GERD), H. pylori gastritis, hemorrhoids and 
Barrett's esophagitis, noted that the veteran had also been 
seen for skin cancer removal in 1998.  A history was noted of 
the veteran's having been involved in a motor vehicle 
accident in 1984 which had required jaw surgery and abdominal 
surgery including diaphragm repair.  He had also had oral 
surgery in 1985 and 1995, records from which are not in the 
file.

The veteran, in his Substantive Appeal, has cited a long list 
of disabilities he has experienced over the years including a 
fractured jaw.  

It is unclear when and under what circumstances he had a bone 
disease of the jaw, and to what he (or any dentist) 
attributes this to in service.

In order to assess which of his current disabilities may be 
reasonably attributed to service, the Board finds that 
additional development might be helpful.  

In that regard, it is also unclear whether the veteran 
understands what evidence is required to support his claim 
for the various disabilities at issue herein.

The veteran alleges that the ulcers for which he was treated 
in service deteriorated into the esophagitis he now 
demonstrates.  However, there are no clinical records 
relating to a chronic gastrointestinal problem from 1975 
until very recently.




Rating Evaluation:
Laceration, right 5th finger, status post profundus tendon 
repair

The original hospital report from service indicates that the 
veteran put his right hand through a window and lacerated the 
profundus tendon of the middle phalanx on June 16, 1972.  He 
was admitted for surgical repair.  On admission, in addition 
to the laceration over the volar aspect of the middle 
phalanx, he was unable to flex the distal interphalangeal 
joint (DIP); there was loss of sensation on the radial aspect 
of the anterior pad of the 5th finger, beyond the laceration; 
and there was decreased sensation on the ulnar surface.  The 
laceration was sutured immediately, and the pull-out wire was 
removed 3 weeks later at which time the tendon appeared to be 
functioning.  

Four weeks postoperatively, physical therapy was started to 
regain range of motion of the DIP.  He was noted to have 
developed a flexor contracture of the DIP that appeared to be 
related to the joint capsule rather than the profundus 
tendon.  Repeated course of physical therapy was unable to 
increase the range of motion, beyond that which had been 
obtained.  He had a flexion contracture of 30 degrees at the 
DIP.  Since this did not markedly interfere with the function 
of the finger, it was decided that surgical intervention was 
not indicated.  He was discharged to duty on November 14, 
1972 to be followed by the Orthopedic Clinic as required.

On the initial VA examination in April 1975, the veteran was 
noted to be unable to straighten his finger completely and 
had a lack of feeling in the finger.  He said he had been a 
clerk in service, and had had problems typing because of the 
finger.  On examination of the 5th digit, right hand, there 
was a flexion deformity with range of motion at the DIP from 
30 to 60 degrees of flexion.  He had full range of motion at 
the PIP and MCP joints and good grasp.  Diagnosis was 
laceration, right 5th digit, with decreased mobility and 
decreased sensation.  Right hand X-rays were reportedly 
normal.

On a fee-basis examination for VA in May 2002, the veteran 
complained of chronic pain and paresthesias to the finger.  
His finger would not straighten completely.  The PIP joint 
subluxed and would lock, and the DIP joint was permanently 
flexed and dysfunctional.  He had diminished feeling in the 
proximal aspect of the finger and complete numbness in the 
distal phalanx.  The specific examination findings are of 
record.  Of some interest is that X-rays showed deformity of 
the metacarpal consistent with an old healed fracture.  There 
was a palmar flexion deformity of the DIP joint presumably in 
reference to the injury to the extensor tendon attachment.  
He was noted to have trouble grasping, twisting and writing 
but could touch without difficulty.

The RO assigned a 10 percent rating under Codes 5227-5024 for 
laceration, right 5th finger, status profundus tendon repair; 
and a separate noncompensable rating for the scar, status 
post laceration of the right 5th finger under Code 7805.

The veteran argues that he has not been compensated for all 
of the various components to his right hand injury, and that 
the 10 percent rating may be for pain alone but does not 
encompass neurological and orthopedic problems let along 
functional limitations which are considerable in both the 
scar area and other hand impairments.

The Board finds that it remains unclear whether all of his 
current right hand problems are all due to the initial 
injury, and if so, whether the veteran has been duly 
compensated for all of the elements of his residuals.  

And while the RO certified only the rating under Codes 5227-
5024 on appeal, it would appear that the veteran is 
dissatisfied with the overall rating which would include that 
for the scar under Code 7805 as well.  

In any event, the entire picture with regard to right hand 
injury residuals must be adjudicatively addressed under all 
appropriate criteria.

Based on the above concerns, and in order to ensure all due 
process protections, the case is REMANDED for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to identify 
the nature of the "bone disease of the 
jaw" for which he is seeking service 
connection, as well as any other dentists 
or physicians other than those from whom 
records have already been solicited.  The 
veteran should be requested to identify 
all physicians or facilities wherein he 
has been seen for the alleged ulcers, 
esophagitis and "a bone disease of the 
jaw", and after release, the RO should 
assist him in obtaining all such 
pertinent records, which should be added 
to the claims file.  

2.  The RO should endeavor to obtain 
additional service medical records 
including for the veteran's period of in-
service schooling in Norfolk.  He has 
alleged that although he was in the Army, 
he was treated by a Navy physician, and 
taken to the treatment facility by Navy 
personnel, while he was in the Armed 
Forces Staff College.  An attempt to 
obtain such records should be made, and 
the success thereof should be reported in 
detail in writing, and added to the file.

3.  The RO should endeavor to obtain all 
post-service VA treatment records 
including any forwarded by private 
physicians or dentists to VA facilities 
in 1975 or so.  The veteran may be 
requested to identify all such facilities 
wherein he has had care, and the 
approximate dates, etc., so that an 
efficient and effective search may be 
made.  These records should be added to 
the claims file.  If none are found, this 
should also be documented in the file.   

4.  The veteran should then be reexamined 
by VA physicians to determine the current 
status of ulcers, esophagitis and "a bone 
disease of the jaw", and opinions should 
be provided as to the probable 
relationship between such current 
disorders and anything of service origin.  
All necessary laboratory and other 
testing should be accomplished, and the 
evidence must be made available to the 
examiners prior to their evaluation of 
the case.

5.  The RO should readjudicate the 
appellant's claims to include all 
pertinent considerations including 
service connection on direct, secondary 
and presumptive bases.  Included therein 
should be a thorough consideration of the 
applicability of all pertinent 
regulations relating to scarring as well 
as functional limitations imposed by 
muscle damage versus sensory and other 
changes imposed by neurological 
impairment; and secondary service 
connection for all current right hand 
problems to include an assessment of the 
origin and impact of current signs of 
fracture.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

7.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



